Exhibit 4.1 CONVERTIBLE PROMISSORY NOTE THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION OF THE UNITED STATES AND MAY NOT BE SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS HOME SAVERS HOLDING CORP. CONVERTIBLE PROMISSORY NOTE $, FOR VALUE RECEIVED, the undersigned, HOME SAVERS HOLDING CORP., a company organized under the laws of the State of Florida (the “Company”), promises to pay to the order of or its registered assigns (the “Holder”), the principal sum of Dollars ($), with interest from the date hereof at the rate of 10% per annum on the unpaid balance hereof until paid.Payment shall be made to the Holder at the address last appearing on the Note register of the Company or as designated in writing by the Holder from time-to-time. 1.Principal.If not earlier converted pursuant to Section 3(a) hereof, the principal of this Note shall be payable one year from the date of issuance (“Due Date”).This Note is subject to conversion upon the occurrence of a Conversion Event described in Section 4(a).This Note is unsecured. 2.Interest.Interest on the unpaid principal balance of this Note shall accrue at the rate of 10% per annum compounded annually (computed on the basis of a 365-366 day year (as applicable) based on actual days elapsed) commencing on the date hereof, and payable in stock or cash, at the sole discretion of the Company, on the Due Date.The Company agrees to pay interest after the occurrence of an Event of Default at a rate of eighteen percent (18%) per annum (the “Default Rate”) until the Event of Default is cured.For purposes herein, an “Event of Default” exists if the Company fails to make a payment required by Section 1 or 2 hereof and such failure is not cured within 10 days following the Company’s receipt of written notice from the Holder. (a)Interest Payable in Stock.Provided that the Company first becomes a company required to file periodic reports with the Securities and Exchange Commission under Sections 13 or 15 of the Securities Exchange Act of 1934 (a “Reporting Company”), the Company may, in its sole discretion, pay interest on the Note in shares of the Common Stock of the Company on the basis of $0.50 per share of Common Stock. 3.Conversion Events and Mechanics of Conversion. (a)Conversion.Conversion shall occur automatically upon the Company’s becoming a Reporting Company (the “Conversion Event”).Upon the Conversion Event, the entire unpaid principal balance of this Note plus any unpaid interest will automatically convert into Common Stock of the Company at a price equal to the conversion price of $0.50 per share. (b)Warrant Coverage.The Holder will receive 50% warrant coverage on this Note.
